Citation Nr: 1115615	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability (diagnosed as spinal bifida occulta with grade 1 spondylolithesis).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2004 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's lumbar spine disability and assigned a 10 percent evaluation, effective June 28, 2007-the date after the Veteran's discharge from military service.  She timely appealed the assigned disability evaluation.

During the pendency of the appeal, in a February 2011 rating decision, the Veteran's lumbar spine disability evaluation was increased to a 20 percent, effective June 28, 2007.  The Board has thus reframed the issue on appeal to comport with this rating decision.  However, as such does not represent a full grant of benefits on appeal, the Board will continue to address the issue of increased evaluation for the lumbar spine disability in the decision below.  AB v. Brown, 6 Vet. App. 35 (1993). 

Additionally, the Board is cognizant that a claim of TDIU is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence of record, discussed below, raises the issue of unemployability due to the Veteran's service-connected lumbar spine, the Board has taken jurisdiction of that issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim may be finally adjudicated.  In this regard, the Veteran was afforded a VA examination in December 2010.  Such examination did not contain range of motion findings.  To correct this, an addendum examination was conducted in January 2011.  While this latter examination did report the results of range of motion testing, there was no indication of whether the Veteran had further loss of motion with repetition.  

In the present case, the Veteran's lumbar disability is rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5239.  

Diagnostic Code 5239 utilizes the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, to achieve the nexy-higher 40 percent evaluation, the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

Although the Veteran's flexion as reported in the January 2011 examination exceeds 30 degrees, it was not indicated whether her motion decreased with repetition.  Moreover, aside from pain, there was no discussion of other relevant functional considerations such was weakness and fatigability.  See  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given the incomplete findings provided by the examiner, the Board cannot adequately rate the disability and thus another examination is required here.

Furthermore, additional development is required as to the TDIU claim.  In this regard, the December 2010 VA examination report indicates that the Veteran left her job as a dentist in November 2010, and she stated that she had quit due to her acute lower back pain.  The December 2010 VA examiner, however, did not address whether the Veteran's service-connected lumbar spine disability precludes her from obtaining and maintaining substantially gainful employment.  As the record indicates that the Veteran may potentially be unemployable due to her service-connected lumbar spine disability, and no opinion as to unemployability has been rendered, the Board finds that a VA examination is necessary in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Additionally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Columbia, South Carolina VA Medical Center, and any other VA medical facility which may have treated the Veteran-including the Greenville SOC-since March 2010 and associate those documents with the claims file.

2.  Once the above is completed to the extent possible, schedule the Veteran for a VA general medical examination by an examiner other than the one who performed the prior examinations.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

The examiner should perform all necessary tests, including complete range of motion testing, and should specifically indicate any additional loss of motion with repetitive movement.  All functional considerations, including pain, weakness, incoordination, and fatigability should be considered and the examiner should precisely note the point in the range of motion where pain begins.  The examiner should also specifically note whether there is any ankylosis of the spine, and if so, whether it is favorable or unfavorable.  Neurologic testing should also be performed and the examiner should comment as to whether the Veteran has intervertebral disc syndrome as a component of the service-connected disability.

Additionally, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbar spine disability precludes her from securing and following substantially gainful employment in light of her professional qualifications and employment history and without consideration of her age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  After the development requested above has been completed, again review the record and readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


